UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 11-2152


JING JIANG, a/k/a Jyung Jyang,

                Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   April 3, 2012                  Decided:   April 12, 2012


Before GREGORY, DUNCAN, and AGEE, Circuit Judges.


Petition denied in part; dismissed in part by unpublished per
curiam opinion.


Cora J. Chang, New York, New York, for Petitioner. Tony West,
Assistant Attorney General, John S. Hogan, Senior Litigation
Counsel, David H. Wetmore, Office of Immigration Litigation,
UNITED STATES DEPARTMENT OF JUSTICE, Washington, D.C., for
Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Jing    Jiang,     a    native      and    citizen      of   the        People’s

Republic of China, petitions for review of an order of the Board

of Immigration Appeals (“Board”) dismissing her appeal from the

immigration judge’s order denying her applications for asylum,

withholding from removal and withholding under the Convention

Against Torture (“CAT”).               We dismiss in part and deny in part

the petition for review.

              The Immigration and Nationality Act (“INA”) authorizes

the Attorney General to confer asylum on any refugee.                                 8 U.S.C.

§ 1158(a)      (2006).         The    INA    defines      a    refugee     as     a     person

unwilling or unable to return to her native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves       the     infliction        or    threat       of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                   Qiao Hua Li v. Gonzales, 405

F.3d   171,    177    (4th     Cir.    2005)      (internal        quotation     marks     and

citations omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);   see    8     C.F.R.    §     1208.13(a)        (2011),     and    can    establish

refugee status based on past persecution in her native country

                                              2
on account of a protected ground.                          8 C.F.R. § 1208.13(b)(1)

(2011).

              Without     regard      to   past          persecution,       an       alien    can

establish     a   well-founded          fear   of        persecution       on    a    protected

ground.       Ngarurih      v.    Ashcroft,        371     F.3d     182,    187      (4th    Cir.

2004).        The     well-founded         fear          standard      contains        both    a

subjective and an objective component.                           The objective element

requires a showing of specific, concrete facts that would lead a

reasonable     person      in    like    circumstances            to   fear      persecution.

Gandziami-Mickhou         v.     Gonzales,         445    F.3d    351,     353       (4th    Cir.

2006).        “The    subjective        component          can    be    met     through       the

presentation         of    candid,       credible,          and        sincere        testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis      in    the   reality       of     the    circumstances         and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                     Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

              To establish eligibility for withholding of removal,

an alien must show a clear probability that, if she was removed

to her native country, her “life or freedom would be threatened”

on a protected ground.                8 U.S.C. § 1231(b)(3)(A) (2006); see

Camara v. Ashcroft, 378 F.3d 361, 370 (4th Cir. 2004).                                A “clear

probability” means that it is more likely than not that the

alien would be subject to persecution.                       INS v. Stevic, 467 U.S.

                                               3
407, 429-30 (1984).            Unlike asylum, withholding of removal is

mandatory for anyone who establishes that their “life or freedom

would be threatened . . . because of [their] race, religion,

nationality,        membership       in   a       particular   social           group,   or

political opinion.”           8 U.S.C. § 1231(b)(3)(A) (2006).

              To    qualify    for   protection       under    the       CAT,    an   alien

bears the burden of proof of showing “it is more likely than not

that he or she would be tortured if removed to the proposed

country of removal.”           8 C.F.R. § 1208.16(c)(2) (2011).                   To state

a prima facie case for relief under the CAT, an alien must show

that she will be subject to “severe pain or suffering, whether

physical or mental, . . . by or at the instigation of or with

the consent or acquiescence of a public official or other person

acting   in    an    official     capacity.”          8   C.F.R.     §    1208.18(a)(1)

(2011); see Saintha v. Mukasey, 516 F.3d 243, 246 & n.2 (4th

Cir. 2008).

              A determination regarding eligibility for relief from

removal is affirmed if supported by substantial evidence on the

record considered as a whole.                 INS v. Elias-Zacarias, 502 U.S.

478, 481 (1992).        Administrative findings of fact are conclusive

unless any reasonable adjudicator would be compelled to decide

to the contrary.        8 U.S.C. § 1252(b)(4)(B) (2006).                   Legal issues

are reviewed de novo, “affording appropriate deference to the

BIA’s interpretation of the INA and any attendant regulations.”

                                              4
Li Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).

This court will reverse the Board only if “the evidence . . .

presented was so compelling that no reasonable factfinder could

fail    to    find     the     requisite     fear     of   persecution.”         Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).             Furthermore, “[t]he agency decision that

an    alien    is    not     eligible      for   asylum    is    ‘conclusive     unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

              On     appeal     to   the     Board,    Jiang     claimed      that   she

established         past    persecution      based    on   her    particular     social

group, her kinship ties with her family.                      The Board noted this

claim was not raised before the immigration judge and that it

does not recognize claims raised for the first time on appeal.

Under   8     U.S.C.       § 1252(d)(1)     (2006),    this     court   may   review   a

final order of removal only if the alien “has exhausted all

administrative remedies available to the alien as of right[.]”

Any particular claim that is not properly exhausted is barred

from being reviewed by this court.                    See Massis v. Mukasey, 549

F.3d 631, 638-39 (4th Cir. 2008) (Petitioner “may not raise an

issue on appeal that he did not previously raise before the IJ

and    BIA.”).         This    prohibition       against    reviewing      unexhausted

claims is jurisdictional.            Id.

                                             5
             Exhaustion          serves     the      purposes         of     (1)      preventing

premature interference with agency proceedings, (2) allowing the

agency to operate efficiently and to correct its own errors, (3)

affording      the      parties     and    the      courts          the    benefits         of   the

agency’s     expertise      and     (4)    compiling           an    adequate         record     for

judicial     review.        Weinbereger            v.   Salfi,        422    U.S.      749,      765

(1975); see also Kurfees v. INS, 275 F.3d 332, 336 (4th Cir.

2001) (the exhaustion requirement “serves the twin purposes of

protecting         administrative          agency         authority          and       promoting

judicial     efficiency.”).              Because        Jiang       did    not     exhaust       all

available remedies, we conclude we are without jurisdiction to

consider     this       claim.      Accordingly,           we       dismiss      in    part      the

petition for review.

             We have reviewed the immigration judge’s finding that

Jiang    did    not      show     that     she      has    a        well-founded        fear      of

persecution and conclude that it is supported by substantial

evidence.          We     further        conclude       that        substantial         evidence

supports     the     finding      that    Jiang     was    not       eligible         for    relief

under the CAT.

             Accordingly, we dismiss that part of the petition for

review in which Jiang claims that she established a well-founded

fear    of   persecution         based    on   her      membership          in   a    particular

social group, her family.                We deny the remaining portion of the

petition for review.             We dispense with oral argument because the

                                               6
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.

                                                PETITION DENIED IN PART;
                                                       DISMISSED IN PART




                                      7